DISMISS and Opinion Filed February 10, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01366-CV

                          IN THE INTEREST OF G.L.S, A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-14-00098-R

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       The Court received correspondence from the Dallas County District Clerk stating that the

trial court had granted a new trial in this case. In a letter dated December 22, 2014, we informed

appellant that it appeared the appeal was now moot and that we would dismiss the appeal in

twenty days unless we heard otherwise. As of today’s date, appellant has not filed a response.

       Generally, appeals may be taken only from final judgments. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). When a motion for new trial is granted, the case is

reinstated on the trial court’s docket and will stand for trial the same as though the previous

judgment never existed. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex.

2005). An order granting a new trial deprives an appellate court of jurisdiction over the appeal.

See Yan v. Jiang, 241 S.W.3d 930 (Tex. App.—Dallas 2008, no pet.).
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




141366F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF G.L.S, A CHILD                  On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01366-CV                                 Trial Court Cause No. DF-14-00098-R.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Secia Mireya Salinas recover her costs of this appeal from
appellant Duane Washington.


Judgment entered February 10, 2015.




                                             –3–